United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT

                                   ___________

                                   No. 97-3370
                                   ___________

Jeffery D. Williams,                  *
                                      *
              Appellant,              *
                                      *
      v.                              * Appeal from the United States
                                      * District Court for the
Iowa State Men&s Reformatory Health * Northern District of Iowa.
Services, et al. (numerous other      *
defendants),                          * [UNPUBLISHED]
                                      *
              Appellee.               *
                                 ___________

                         Submitted: December 5, 1997
                             Filed: December 12, 1997
                                 ___________

Before FAGG, BOWMAN, and MURPHY, Circuit Judges.
                          ___________

PER CURIAM.


      Jeffrey D. Williams, an Iowa inmate, appeals the district court&s1 28 U.S.C.
§ 1915A(b)(1) dismissal of his civil rights action. Williams brought multiple claims
against the defendants alleging deliberate indifference to assorted medical needs,



      1
      The Honorable Michael J. Melloy, Chief Judge, United States District Court for
the Northern District of Iowa.
violations of equal protection, and other constitutional and statutory violations. Upon
a careful review of the record and Williams&s brief, we conclude that the district court
did not abuse its discretion in dismissing Williams&s complaint as frivolous. See
Denton v. Hernandez, 504 U.S. 25, 33 (1992) (standard of review); Neitzke v.
Williams, 490 U.S. 319, 325 (1989) (frivolous complaint lacks “an arguable basis
either in law or in fact”). Accordingly, we affirm. We also deny all of Williams&s
pending motions.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-